United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 17, 2004

                         FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                                                                 Clerk


                             No. 03-40340
                           Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

CLETO ANTUNEZ URDIERA,

          Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-02-CR-551-ALL


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Cleto Antunez Urdiera has moved

for leave to withdraw from this direct appeal and has filed a brief

as required by Anders v. California.1    Antunez Urdiera has received

a copy of counsel’s motion and brief but has not filed a response.

Our independent review of the brief and of the record discloses no

nonfrivolous issues for appeal.    Accordingly, the motion for leave

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      386 U.S. 738 (1967).
to   withdraw   is   GRANTED,   counsel   is   excused   from   further

responsibilities, and the APPEAL IS DISMISSED.2




     2
      See 5TH CIR. R. 42.2.

                                   2